            Case 5:20-cv-08984-BLF Document 90 Filed 06/24/21 Page 1 of 11




 1   Dena C. Sharp (State Bar No. 245869)            Justina K. Sessions (State Bar No. 270914)
     Jordan Elias (State Bar No. 228731)             WILSON SONSINI GOODRICH & ROSATI
 2   Adam E. Polk (State Bar No. 273000)             Professional Corporation
     Scott M. Grzenczyk (State Bar No. 279309)       One Market Plaza
 3   GIRARD SHARP LLP                                Spear Tower, Suite 3300
     601 California Street, Suite 1400               San Francisco, California 94105
 4   San Francisco, CA 94108                         Telephone: (415) 947-2197
     Tel: (415) 981-4800                             Facsimile: (415) 947-2099
 5   Fax: (415) 981-4846                             Email: jsessions@wsgr.com
     dsharp@girardsharp.com                          Counsel for Defendants Google LLC,
 6
     jelias@girardsharp.com                          Alphabet Inc., and YouTube, LLC
 7   apolk@girardsharp.com
     scottg@girardsharp.com
 8   Attorneys for Advertiser Plaintiffs

 9   Eric L. Cramer*
     Caitlin G. Coslett*
10   BERGER MONTAGUE PC
     1818 Market Street, Suite 3600
11   Philadelphia, PA 19103
     Tel: (215) 875-3000
12   Fax: (215) 875-4604
     ecramer@bm.net
13   ccoslett@bm.net
     Attorneys for Publisher Plaintiffs
14
     [Additional Counsel Listed on Signature Page]
15

16

17                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
18                                      SAN JOSE DIVISION
19   IN RE GOOGLE DIGITAL                        )   Case No. 5:20-cv-03556-BLF
     ADVERTISING ANTITRUST                       )
20                                               )
     LITIGATION                                  )
                                                 )
21   IN RE GOOGLE DIGITAL                        )   Case No. 5:20-cv-08984-BLF
     PUBLISHER ANTITRUST                         )
22                                               )
     LITIGATION
                                                 )   [PROPOSED] STIPULATED EXPERT
23                                               )   PROTOCOL
                                                 )
24                                               )

25

                            [PROPOSED] STIPULATED EXPERT PROTOCOL
                          CASE NOS. 5:20-CV-03556-BLF and 5:20-cv-08984-BLF
                Case 5:20-cv-08984-BLF Document 90 Filed 06/24/21 Page 2 of 11




 1             Pursuant to Fed. R. Civ. P. 29, the parties, through their respective counsel of record, stipulate to

 2   the following order (the “Order”) regarding the scope of expert discovery in the above-captioned matters

 3   and all other matters subsequently consolidated with them (collectively, the “Actions”), subject to

 4   approval by the Court:

 5      I.        GENERAL PROVISIONS

 6             This Order applies to all parties to the Actions. This Order provides the protocols applicable to

 7   conducting discovery relating to expert witnesses. Nothing in this Order shall preclude any party from

 8   seeking to modify it later for good cause; prior to doing so, however, counsel of record shall meet and

 9   confer among themselves in a good-faith effort to reach agreement as to the appropriate scope of any

10   modifications or revisions to this Order.

11             No subpoenas (for depositions or documents) need be served on any testifying expert from

12   whom a report or declaration is provided. Instead, the party proffering such expert will (a) be

13   responsible for producing all materials and information relied on by the expert, and (b) make the expert

14   available for deposition at a time mutually agreed to by the parties and consistent with the Court’s

15   scheduling orders.

16      II.       GOVERNING LAW

17             Expert discovery shall be governed by the applicable provisions of the Federal Rules of Civil

18   Procedure, except as otherwise provided herein or in any other order in these Actions. Unless modified

19   herein, nothing in this Order shall be construed to abrogate, modify, or enlarge the Federal Rules of

20   Civil Procedure.

21      III.      DISCOVERY RELATING TO EXPERTS

22             A. Expert-Related Materials To Be Disclosed

23             1. Within three (3) business days of the service of any expert report or expert declaration

24                pursuant to Federal Rule of Civil Procedure Rule 26(a)(2)(B) or otherwise, the party or

25                parties proffering the expert shall produce:
                                                            1
                                  [PROPOSED] STIPULATED EXPERT PROTOCOL
                               CASE NOS. 5:20-CV-03556-BLF and 5:20-cv-08984-BLF
              Case 5:20-cv-08984-BLF Document 90 Filed 06/24/21 Page 3 of 11




 1                 a. a copy of the data or other information referred to therein or relied upon by the expert

 2                     as a basis for the expert’s opinions (to the extent not already produced in discovery),

 3                     including, but not limited to, underlying data, spreadsheets (including formulas

 4                     therein), computerized regression analysis and/or other underlying reports, programs,

 5                     computer codes and schedules sufficient to reconstruct the work, calculations, and/or

 6                     analyses upon which the expert witness is relying for their opinions; 1 and

 7                 b. exhibits, information, or data processed or modeled by a computer at the direction of

 8                     an expert, to the extent relied upon as a basis for the expert’s opinions.

 9          2. The information required by paragraph III.A.1 above shall be produced electronically (via

10              email or FTP site) where feasible. Data, statistical analyses, or other information (including

11              any calculation or exhibit) upon which an expert relies for any of their opinion(s) in this

12              matter shall be provided in machine readable format, including any data that has been

13              cleaned, reformatted, or modified in any way from the form in which it may have been

14              provided to the expert. To the extent the disclosures in an expert report include, rely upon, or

15              describe exhibits, information, or data processed or modeled by a computer at the direction of

16              an expert in the course of and to the extent of such expert’s reliance on such material for the

17              expert’s opinions, the party offering the expert’s opinions must produce native copies of the

18              data along with the appropriate instructions.

19          3. No party need produce programs, software, or instructions that are commercially available at

20              a reasonable cost, as long as the party offering the expert’s opinion provides timely and

21              reasonable access for purposes of replication or analysis of disclosed results.

22

23
     1
24     Notwithstanding the obligation to disclose documents, data, or other information “relied” on by the
     expert witness, documents, data, or other information that is merely “considered by” the expert witness
25   does not need to be disclosed.
                                                        2
                               [PROPOSED] STIPULATED EXPERT PROTOCOL
                            CASE NOS. 5:20-CV-03556-BLF and 5:20-cv-08984-BLF
      Case 5:20-cv-08984-BLF Document 90 Filed 06/24/21 Page 4 of 11




 1   4. Documents that are publicly available need not be produced absent specific request, provided

 2      that they are identified with sufficient specificity to allow the opposing side to locate and

 3      obtain the document.

 4   5. Documents that have previously been produced during discovery in these Actions need not

 5      be produced if they are identified by Bates number.

 6   6. Paragraphs III.A.1-2 above are not intended to limit the ability of any party to prepare and

 7      use demonstrative exhibits, including demonstrative exhibits that may relate to an expert’s

 8      testimony, during the course of any deposition, hearing, or trial. The admissibility of any

 9      such demonstrative exhibits shall be governed by the Federal Rules of Evidence, the Rules of

10      Civil Procedure, and this Court’s Local Rules, unless otherwise provided by order of the

11      Court.

12   B. Expert Materials Not Requiring Disclosure

13   1. Notwithstanding the foregoing and the Federal Rules of Civil Procedure, the following

14      materials shall not be subject to discovery or disclosure by any method (including by

15      deposition):

16      a. the content of communications among and between: (i) counsel and the expert and/or the

17          expert’s staff and/or supporting firms; (ii) counsel and any non-testifying expert

18          consultant and/or the consultant’s staff; (iii) the expert and other experts and/or other

19          non-testifying expert consultants; (iv) experts and their staff and/or supporting firms; (v)

20          non-testifying expert consultants and their staffs; (vi) any expert or non-testifying expert

21          consultant and the staff or supporting firm of any other expert or non-testifying expert; or

22          (vii) the respective staffs and/or supporting firms of experts or non-testifying expert

23          consultants and the staffs and/or supporting firms of other experts or non-testifying expert

24          consultants;

25
                                              3
                         [PROPOSED] STIPULATED EXPERT PROTOCOL
                       CASE NOS. 5:20-CV-03556-BLF and 5:20-cv-08984-BLF
      Case 5:20-cv-08984-BLF Document 90 Filed 06/24/21 Page 5 of 11




 1      b. notes, drafts, written communications, or other records of preliminary work created by, or

 2          for, experts or non-testifying expert consultants;

 3      c. drafts of: expert reports, affidavits, declarations, or other expert materials, including,

 4          without limitation, draft studies, analyses, opinions, or written expert testimony; draft

 5          expert work papers prepared in connection with the litigation; preliminary or intermediate

 6          calculations, computations, modeling, or data runs prepared in connection with the

 7          litigation; or other preliminary expert opinions or any communication between an expert

 8          and their staff, assistants, or agents and any other expert retained by the party, including

 9          their staff, assistants, or agents; draft materials prepared by, for, or at the direction of an

10          expert witness; and

11      d. any comments, whether oral or written, related to a report, affidavit or declaration or draft

12          report, affidavit, or declaration of an expert witness prepared in connection with the

13          litigation by (i) counsel for a party retaining the expert witness, (ii) an expert consultant,

14          (iii) any person working at the direction of an expert witness, (iv) any other expert

15          witness, (v) any other expert consultant, or (vi) any person working at the direction of

16          another expert witness or expert consultant—except to the extent such comments were

17          relied upon by the expert as a basis for the expert’s opinions;

18      e. budgets, invoices, bills, receipts, or time records concerning testifying or non-testifying

19          expert witnesses or consultants, their staff, assistants, colleagues, or associates, or their

20          companies or organizations; and

21   2. The parties are not required to produce or exchange logs reflecting any of the aforementioned

22      items that are not subject to discovery or production pursuant to this Order.

23   3. The foregoing exclusions from expert discovery will not apply to any information,

24      communications, or documents upon which the expert relies as a basis for their opinion. All

25
                                           4
                      [PROPOSED] STIPULATED EXPERT PROTOCOL
                    CASE NOS. 5:20-CV-03556-BLF and 5:20-cv-08984-BLF
             Case 5:20-cv-08984-BLF Document 90 Filed 06/24/21 Page 6 of 11




 1             information, communications, or documents upon which the expert relies as a basis for their

 2             opinion are discoverable.

 3         4. Nothing herein relieves an expert or party of the duty to identify the facts, data, and

 4             assumptions that the expert relied upon as a basis for their opinions.

 5   IT IS SO STIPULATED, through Counsel of Record.

 6

 7   Dated: June 24, 2021                        By:     /s/ Caitlin G. Coslett
                                                         Eric L. Cramer*
 8                                                       ecramer@bm.net
                                                         Michael C. Dell’Angelo*
 9                                                       mdellangelo@bm.net
                                                         Caitlin G. Coslett*
10                                                       ccoslett@bm.net
                                                         Patrick F. Madden*
11
                                                         pmadden@bm.net
                                                         BERGER MONTAGUE PC
12
                                                         1818 Market St., Suite 3600
13                                                       Philadelphia, PA 19103
                                                         Tel.: (215) 875-3000 / Fax: (215) 875-4604
14
                                                         Sophia M. Rios (305801)
15                                                       srios@bm.net
                                                         BERGER MONTAGUE PC
16                                                       12544 High Bluff Drive, Suite 340
                                                         San Diego, CA 92130
17                                                       Tel.: (619) 489-0300 / Fax: (215) 875-4604

18                                                       Daniel J. Walker*
                                                         dwalker@bm.net
19                                                       BERGER MONTAGUE PC
                                                         2001 Pennsylvania Ave., NW, Suite 300
20                                                       Washington DC 20006
                                                         Tel.: (202) 559-9745
21

22

23

24

25
                                                   5
                              [PROPOSED] STIPULATED EXPERT PROTOCOL
                            CASE NOS. 5:20-CV-03556-BLF and 5:20-cv-08984-BLF
     Case 5:20-cv-08984-BLF Document 90 Filed 06/24/21 Page 7 of 11




 1                                     BOIES SCHILLER FLEXNER LLP
                                       Philip C. Korologos*
 2                                     pkorologos@bsfllp.com
                                       Brianna S. Hills*
 3                                     bhills@bsfllp.com
                                       BOIES SCHILLER FLEXNER LLP
 4                                     55 Hudson Yards, 20th Floor
                                       New York, NY 10001
 5                                     Tel.: (212) 446-2300 / Fax: (212) 446-2350
 6
                                       David Boies*
 7                                     dboies@bsfllp.com
                                       BOIES SCHILLER FLEXNER LLP
 8                                     333 Main Street
                                       Armonk, NY 10504
 9                                     Tel.: (914) 749-8200 / Fax: (914) 749-8300
                                       Abby L. Dennis*
10                                     adennis@bsfllp.com
                                       Jesse Panuccio*
11                                     jpanuccio@bsfllp.com
                                       BOIES SCHILLER FLEXNER LLP
12                                     1401 New York Avenue, NW
                                       Washington, DC 20005
13                                     Tel.: (202) 895-7580 / Fax: (202) 237-6131
14                                     Mark C. Mao (236165)
                                       mmao@bsfllp.com
15
                                       Sean P. Rodriguez (262437)
                                       srodriguez@bsfllp.com
16
                                       BOIES SCHILLER FLEXNER LLP
17                                     44 Montgomery Street, 41st Floor
                                       San Francisco, CA 94104
18                                     Tel.: (415) 293-6820 / Fax: (415) 293-6899

19                                     Sabria A. McElroy*
                                       smcelroy@bsfllp.com
20                                     BOIES SCHILLER FLEXNER LLP
                                       401 E. Las Olas Blvd., Suite 1200
21                                     Fort Lauderdale, FL 33301
                                       Tel.: (954) 377 4216 / Fax: (954) 356-0022
22

23

24

25
                                      6
                 [PROPOSED] STIPULATED EXPERT PROTOCOL
               CASE NOS. 5:20-CV-03556-BLF and 5:20-cv-08984-BLF
            Case 5:20-cv-08984-BLF Document 90 Filed 06/24/21 Page 8 of 11




 1                                                  Stephen M. Tillery*
                                                    stillery@koreintillery.com
 2                                                  Michael E. Klenov (277028)
                                                    mklenov@koreintillery.com
 3                                                  Carol L. O’Keefe*
                                                    cokeefe@koreintillery.com
 4                                                  Jamie Boyer*
                                                    jboyer@koreintillery.com
 5                                                  KOREIN TILLERY LLC
                                                    505 North 7th Street, Suite 3600
 6
                                                    St. Louis, MO 63101
 7                                                  Tel.: (314) 241-4844 / Fax: (314) 241-3525

 8                                                  George A. Zelcs*
                                                    gzelcs@koreintillery.com
 9                                                  Robert E. Litan*
                                                    rlitan@koreintillery.com
10                                                  Randall P. Ewing*
                                                    rewing@koreintillery.com
11                                                  Jonathon D. Byrer*
                                                    jbyrer@koreintillery.com
12                                                  Ryan A. Cortazar*
                                                    rcortazar@koreintillery.com
13                                                  Marc A. Wallenstein
                                                    mwallenstein@koreintillery.com
14                                                  KOREIN TILLERY LLC
                                                    205 North Michigan Avenue, Suite 1950
15
                                                    Chicago, IL 60601
                                                    Tel.: (312) 641-9750 / Fax: (312) 641-9751
16

17                                                  Interim Co-Lead Counsel for the Publisher
                                                    Plaintiffs
18

19   Dated: June 24, 2021                    By:    /s/ Dena C. Sharp
                                                    Dena C. Sharp (State Bar No. 245869)
20                                                  Jordan Elias (State Bar No. 228731)
                                                    Scott M. Grzenczyk (State Bar No. 279309)
21                                                  GIRARD SHARP LLP
                                                    601 California Street, Suite 1400
22                                                  San Francisco, CA 94108
                                                    Tel: (415) 981-4800
23                                                  Fax: (415) 981-4846
                                                    dsharp@girardsharp.com
24                                                  jelias@girardsharp.com
                                                    scottg@girardsharp.com
25
                                                   7
                              [PROPOSED] STIPULATED EXPERT PROTOCOL
                            CASE NOS. 5:20-CV-03556-BLF and 5:20-cv-08984-BLF
             Case 5:20-cv-08984-BLF Document 90 Filed 06/24/21 Page 9 of 11




 1                                                  Tina Wolfson (State Bar No. 174806)
                                                    Rachel Johnson (State Bar No. 331351)
 2                                                  Theodore W. Maya (State Bar No. 223242)
                                                    AHDOOT & WOLFSON, PC
 3                                                  2600 West Olive Ave., Suite 500
                                                    Burbank, California 91505
 4                                                  Tel.: (310) 474-9111
                                                    Fax: (310) 474-8585
 5                                                  twolfson@ahdootwolfson.com
                                                    rjohnson@ahdootwolfson.com
 6
                                                    tmaya@ahdootwolfson.com
 7
                                                    Interim Co-Lead Counsel for the Advertiser
 8                                                  Plaintiffs

 9                                                  Archana Tamoshunas (pro hac vice)
                                                    TAUS, CEBULASH & LANDAU, LLP
10                                                  80 Maiden Lane, Suite 1204
                                                    New York, NY 10038
11                                                  Tel: (212) 931-0704
                                                    Fax: (212) 931-0703
12                                                  atamoshunas@tcllaw.com

13                                                  April Lambert (pro hac vice)
                                                    RADICE LAW FIRM, PC
14                                                  475 Wall Street
                                                    Princeton, NJ 08540
15
                                                    Tel: (646) 245-8502
                                                    Fax: (609) 385-0745
16
                                                    alambert@radicelawfirm.com
17
                                                    Executive Committee for the Advertiser Plaintiffs
18

19   Dated: June 24, 2021                    By:    /s/ Justina K. Sessions
                                                    Justina K. Sessions (State Bar No. 270914)
20                                                  WILSON SONSINI GOODRICH & ROSATI
                                                    Professional Corporation
21                                                  One Market Plaza
                                                    Spear Tower, Suite 3300
22                                                  San Francisco, California 94105
                                                    Telephone: (415) 947-2197
23                                                  Facsimile: (415) 947-2099
                                                    Email: jsessions@wsgr.com
24

25
                                                   8
                              [PROPOSED] STIPULATED EXPERT PROTOCOL
                            CASE NOS. 5:20-CV-03556-BLF and 5:20-cv-08984-BLF
             Case 5:20-cv-08984-BLF Document 90 Filed 06/24/21 Page 10 of 11




 1                                                         Jonathan M. Jacobson
                                                           WILSON SONSINI GOODRICH & ROSATI
 2                                                         1301 Avenue of the Americas, 40th Floor
                                                           New York, NY 10019
 3                                                         Telephone: (212) 497-7758
                                                           Facsimile: (212) 999-5899
 4                                                         Email: jjacobson@wsgr.com
 5                                                         Counsel for Defendants Google LLC,
                                                           Alphabet Inc., and YouTube, LLC
 6

 7

 8                                               ATTESTATION
 9          I, Caitlin G. Coslett, am the ECF User whose ID and password are being used to file the

10   foregoing document in Case No. 5:20-cv-08984-BLF. In compliance with Civil Local Rule 5-1(i)(3), I
     attest that concurrence in this filing has been obtained from all signatories above.
11
                                                           By:     /s/ Caitlin G. Coslett
12

13

14
                                                 ATTESTATION
15
            I, Dena C. Sharp, am the ECF User whose ID and password are being used to file the foregoing
16   document in Case No. 5:20-cv-03556-BLF. In compliance with Civil Local Rule 5-1(i)(3), I attest that
17   concurrence in this filing has been obtained from all signatories above.

18                                                         By:     /s/ Dena C. Sharp

19

20

21

22

23

24

25
                                                    9
                               [PROPOSED] STIPULATED EXPERT PROTOCOL
                             CASE NOS. 5:20-CV-03556-BLF and 5:20-cv-08984-BLF
            Case 5:20-cv-08984-BLF Document 90 Filed 06/24/21 Page 11 of 11




 1                                      [PROPOSED] ORDER

 2         PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3

 4

 5   Date: __________________________           ___________________________________
                                                Hon. Beth L. Freeman
 6                                              United States District Judge

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
                                              10
                          [PROPOSED] STIPULATED EXPERT PROTOCOL
                        CASE NOS. 5:20-CV-03556-BLF and 5:20-cv-08984-BLF
